DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 7/11/2022. Claims 1, 10 and 19 have been amended. Claims 1-26 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.

 	The previously pending rejection to claims 1-26, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Objections
 	Claim 19 is objected to because of the following informalities: The claim recites “the interval service level goal”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-9, 21 and 24 are directed to a series of steps, system claims 10-18, 22 and 25 are directed to at least one processor; and a non-transitory computer readable medium comprising instructions, and computer readable medium claims 19 and 20, 23 and 26 are directed to instructions executed by at least one processor.  Thus the claims are directed to a process, machine, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite scheduling agents, including receiving, simulating, determining, searching, calculating, sending, receiving, adding, and repeating steps.  
The limitations of receiving, simulating, determining, searching, calculating, sending, receiving, adding, and repeating, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving a data structure including indicators of a plurality of queues, wherein each queue is associated with a an interval and a service level goal; receiving a schedule, stored as a data structure, for the plurality of queues and a forecast, stored as a data structure for the plurality of queues; executing a residual need algorithm by simulating the plurality of queues based on the received schedule and the forecast; determining intervals of the queues that have a residual need, the residual need indicating that an additional number of agents with a required skill are needed to work on the queue to satisfy the corresponding service level goal for each of the intervals of the queues; and for each interval of the queues that have a residual need: searching a database for a required skill; determining a percent increase in agents having the required skill needed to meet the corresponding service level goal for the interval of the queue; and calculating a number of agents having the required skill needed to meet the corresponding service level goal for the interval of the queue based on the percent increase; sending a request to work on the queue for the interval of the queue for at least one additional agent based on the residual need; receiving an acceptance to work for the interval of the queue for at least one of the at least one additional agents; adding the at least one agent to a schedule associated with the queue during the interval; and repeating the sending step, the receiving step, and the adding step until the percent increase in agents having the required skill needed to meet the corresponding service level goal for the interval of the queue is achieved.
That is, other than reciting at least one processor and a non-transitory computer readable medium comprising instructions, the claim limitations merely cover managing personal behavior or relationships or interactions between people, following rules or instructions, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, other than reciting at least one processor and a non-transitory computer readable medium comprising instructions, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Moreover, the method claims fail to recite any recitation of generic computer components.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include at least one processor and a non-transitory computer readable medium comprising instructions.  The at least one processor and non-transitory computer readable medium comprising instructions in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one processor and a non-transitory computer readable medium comprising instructions amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-6 recite additional adding, re-determining, tracking steps. Claims 7 and 8 recite additional detecting and determining steps. Claim 9 further describes determining the residual for each queue. Similarly, dependent claims 11-18 and 20 recite additional details that further restrict/define the abstract idea. Claims 21-23 further describe the interval. Claims 24-26 further describe the queues. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, at least one processor and a non-transitory computer readable medium comprising instructions.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0084 of the specification, “It should be understood that the various techniques described herein may be implemented in connection with hardware or software or, where appropriate, with a combination of both. Thus, the methods and apparatus of the presently disclosed subject matter, or certain aspects or portions thereof, may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the presently disclosed subject matter. In the case of program code execution on programmable computers, the computing device generally includes a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues The claims relate to a system and method that generates a schedule for agents in a manner that meets service level requirements. The claims do not recite agreements marketing, sales, personal behavior or the like and thus are not "certain methods of organizing human activity." Therefore, the claims are not directed to an abstract idea. While the result of the invention may facilitate managing personal behaviors, the invention itself is a method and system for creating a schedule with computing devices by accomplishing steps that can only be pragmatically accomplished by computing devices. The claims have been amended to expressly recite manipulation of data structures, which manipulation was at least inherent in the claims prior to amendment. 
The claims recite a multi-step manipulation of computer data and thus cannot pragmatically be accomplished in the human mind. See, Synopsys,lnc. v. Mentor Graphics Corp., 839 F.3d 1138, 1148 (Fed. Cir. 2016). See also, USPTO October 2019 Update: Subject Matter Eligibility (the "October Guidance") at page 7. Also, the claims require the manipulation of computer data structures and the output of a modified computer data structure, and thus are not accomplished in the human mind. See, Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 868 (Fed. Cir. 2010).
Further, the claims integrate any recited abstract idea into a practical application. For example, the claims result in a schedule that meets service level requirements based on simulation, a search of agent skills, and messaging with agents to determine agent queue schedules in a dynamic and automated manner. 
In Amdocs (Israel) Limited v. Openet Telecom, Inc., No. 15-1180 841 F.3d 1288 (Fed. Cir. Nov. 1, 2016), the Federal Circuit held that claims directed to a series of mathematical operations enhancing data in a computer database to solve an accounting problem were patent eligible. In Amdocs, the Federal Circuit warned against applying the 101 test to broad abstractions of the claims, as the Examiner has done in making the rejection. 
Regarding Example 42, claim 1, the analysis presented by the USPTO indicates that these features allow the system to share information in real time and thus the claims are patent-eligible. Similarly, the claims in this application improve the ability of a computer to reliably detect residual need and alter a schedule to achieve service level goals of a call center system. The mere conclusion by the Examiner that "Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea" is not only incorrect, it is insufficient to rebut the pragmatic aspects of the claimed invention. At page 7 of the Office Action, the Examiner concludes that there "... is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. However, the record demonstrates that the invention provides for automated analysis and manipulation of a schedule in order to allow a call center computing system to provide increased service levels. The Examiner respectfully disagrees.
As an initial note, the Examiner reiterates Applicant’s inventive concept, as described in the specification and claim language. Specifically, Applicant’s specification recites, in paragraph 0002, that “Contact centers use freelance or outsourced agents (collectively referred to herein as contactor agents) for a variety of reasons. These reasons include cost (using a contractor agent may be cheaper than onboarding a full or part time agent), variability in contact center demand (day to day variation in communication volume may make it difficult to keep fully employed agents busy every day), rapid growth (the contact center may grow faster than new agents can be hired), speed in onboarding (contractor agents can be put to work faster than newly hired agents), and regional or off-hours support (contractor agents in other countries can be used to answer communications that are received off-hours).”
“A system for predicting contractor agent needs for an entity such as a contact center is provided… As contractor agents are scheduled for the queue for the interval, the residual may be recalculated to determine if additional contractor agents may be requested.” (¶ 0004). “Generally, there may be two types of agent 120 associated with a contact center 150. The first type of agent 120 is an employee agent 120 and is typically a full or part time employee of the contact center 120. The second type of agent 120 is referred to herein as a contractor agent 120. Contractor agents 120 may not be employees of the contact center 150 and are typically contracted to work for the contact center 150 for short periods of time based on predicted needs.” (¶ 0021).
“Accordingly, to solve the drawbacks associated with contractor agents 120, the environment 170 further includes a contractor service 170. The contractor service 170 determines when a queue associated with an entity such as the contact center 150 will require one or more contractor agents 120 for an interval to meet a service level goal. As used herein an interval is a smallest amount of time (e.g., 15 minutes, 30 minutes, or 1 hour) that an agent 120 can be scheduled to work on a queue.” (¶ 0023).
As such, and again, contrary to Applicant’s assertion, the claim limitations merely cover managing personal behavior or relationships or interactions between people, following rules or instructions, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.    
Additionally, other than reciting at least one processor and a non-transitory computer readable medium comprising instructions, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Moreover, the method claims fail to recite ANY recitation of generic computer components.
In Amdocs, the Court determined that the claims included a distributed enhancement that was a critical advancement that transformed the claims into eligible subject matter. The Court explained that “this claim entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases).
Contrarily, here there is no unconventional technological solution to a technological problem.  Rather, the claims here are more akin to Ultramercial, where the claims generically recited the use of computer system to perform a business practice of scheduling agents.
Regarding claim 1 of Example 42, as an initial point, the example is hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG.  The example should be interpreted based on the fact patterns set forth as other fact patterns may have different eligibility outcomes.  Moreover, Applicant’s claim language is wholly unrelated to Example 42 (Method for Transmission of Notifications When Medical Records Are Updated), as Applicant is likely aware.
As discussed in the analysis of claim 1 of Example 42, “The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application.”
Contrarily, here there are no additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, and automatically generating a message whenever updated information is stored.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include at least one processor and a non-transitory computer readable medium comprising instructions.
The at least one processor and a non-transitory computer readable medium comprising instructions in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., at least one processor and a non-transitory computer readable medium comprising instructions).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        October 19, 2022